Exhibit 10.2

 

SECURITY AGREEMENT

By

ENTRAVISION COMMUNICATIONS CORPORATION,

as Borrower

and

THE GUARANTORS PARTY HERETO

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

______________________

Dated as of November 30, 2017

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

PREAMBLE

 

 

1

 

 

 

 

RECITALS

 

 

1

 

 

 

 

AGREEMENT

 

 

2

 

 

 

 

ARTICLE I

 

 

 

 

DEFINITIONS AND INTERPRETATION

 

 

 

 

SECTION 1.1.

 

Definitions

2

SECTION 1.2.

 

Interpretation

7

SECTION 1.3.

 

Resolution of Drafting Ambiguities

7

SECTION 1.4.

 

Perfection Certificate

7

 

 

 

 

ARTICLE II

 

 

 

 

grant of security and Obligations

 

 

 

 

SECTION 2.1.

 

Grant of Security Interest

8

SECTION 2.2.

 

Filings

9

 

 

 

 

ARTICLE III

 

 

 

 

Perfection; Supplements; Further Assurances;

Use of Collateral

 

 

 

 

SECTION 3.1.

 

Delivery of Certificated Securities

Collateral

10

SECTION 3.2.

 

Perfection of Uncertificated Securities

Collateral

10

SECTION 3.3.

 

Financing Statements and Other Filings;

Maintenance of Perfected Security Interest

11

SECTION 3.4.

 

Other Actions

11

SECTION 3.5.

 

Joinder of Additional Guarantors

13

SECTION 3.6.

 

Supplements; Further Assurances

14

 

 

 

 

-i-

--------------------------------------------------------------------------------

 

ARTICLE IV

 

 

 

 

representations, warranties and covenants

 

 

 

 

SECTION 4.1.

 

Title

15

SECTION 4.2.

 

Validity of Security Interest

15

SECTION 4.3.

 

Defense of Claims; Transferability of

Collateral

15

SECTION 4.4.

 

Other Financing Statements

15

SECTION 4.5.

 

Changes in Locations, Name, Etc

15

SECTION 4.6.

 

Due Authorization and Issuance

16

SECTION 4.7.

 

Consents, etc.

16

SECTION 4.8.

 

Collateral

16

 

 

 

 

ARTICLE V

 

 

 

 

certain Provisions Concerning Securities Collateral

 

 

 

 

SECTION 5.1.

 

Pledge of Additional Securities Collateral

16

SECTION 5.2.

 

Voting Rights; Distributions; etc.

17

SECTION 5.3.

 

Defaults, etc

18

SECTION 5.4.

 

Certain Agreements of Pledgors As Holders

of Equity Interests

19

 

 

 

 

ARTICLE VI

 

 

 

 

CERTAIN Provisions Concerning Intellectual

Property Collateral

 

 

 

 

SECTION 6.1.

 

Grant of Intellectual Property License

19

SECTION 6.2.

 

Protection of Administrative Agent’s

Security

19

SECTION 6.3.

 

After-Acquired Property

20

SECTION 6.4.

 

Litigation

20

 

 

 

 

ARTICLE VII

 

 

 

 

CERTAIN PROVISIONS CONCERNING RECEIVABLES

 

 

 

 

SECTION 7.1.

 

Maintenance of Records

21

SECTION 7.2.

 

Legend

21

-ii-

--------------------------------------------------------------------------------

 

SECTION 7.3.

 

Modification of Terms, etc

21

SECTION 7.4.

 

Collection

21

 

 

 

 

ARTICLE VIII

 

 

 

 

Transfers

 

 

 

 

SECTION 8.1.

 

Transfers of Collateral

22

 

 

 

 

ARTICLE IX

 

 

 

 

REMEDIES

 

 

 

 

SECTION 9.1.

 

Remedies

22

SECTION 9.2.

 

Notice of Sale

24

SECTION 9.3.

 

Waiver of Notice and Claims

24

SECTION 9.4.

 

Certain Sales of Collateral

25

SECTION 9.5.

 

No Waiver; Cumulative Remedies

26

SECTION 9.6.

 

Certain Additional Actions Regarding

Intellectual Property

26

 

 

 

 

ARTICLE X

 

 

 

 

Application of Proceeds

 

 

 

 

SECTION 10.1.

 

Application of Proceeds

26

 

 

 

 

ARTICLE XI

 

 

 

 

miscellaneous

 

 

 

 

SECTION 11.1.

 

Concerning Administrative Agent

27

SECTION 11.2.

 

Administrative Agent May Perform;

Administrative Agent Appointed Attorney-in-

Fact

28

SECTION 11.3.

 

Continuing Security Interest; Assignment

29

SECTION 11.4.

 

Termination; Release

29

SECTION 11.5.

 

Modification in Writing

30

SECTION 11.6.

 

Notices

30

SECTION 11.7.

 

Governing Law, Consent to Jurisdiction and

Service of Process; Waiver of Jury Trial

30

SECTION 11.8.

 

Severability of Provisions

30

-iii-

--------------------------------------------------------------------------------

 

SECTION 11.9.

 

Execution in Counterparts

30

SECTION 11.10.

 

Business Days

30

SECTION 11.11.

 

No Credit for Payment of Taxes or Imposition

31

SECTION 11.12.

 

No Claims Against Administrative Agent

31

SECTION 11.13.

 

No Release

31

SECTION 11.14.

 

Obligations Absolute

31

SECTION 11.15.

 

FCC Matters.

32

 

 

 

 

SIGNATURES

 

S-1

 

 

 

 

 

EXHIBIT 1

 

Form of Issuer’s Acknowledgment

 

EXHIBIT 2

 

Form of Securities Pledge Amendment

 

EXHIBIT 3

 

Form of Joinder Agreement

 

EXHIBIT 4

 

Form of Copyright Security Agreement

 

EXHIBIT 5

 

Form of Patent Security Agreement

 

EXHIBIT 6

 

Form of Trademark Security Agreement

 

 

 

 

-iv-

--------------------------------------------------------------------------------



SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of November 30, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) made by Entravision
Communications Corporation, a Delaware corporation (the “Borrower”), and the
Guarantors from time to time party hereto (the “Guarantors”), as pledgors,
assignors and debtors (the Borrower, together with the other Guarantors, in such
capacities and together with any successors in such capacities, the “Pledgors,”
and each, a “Pledgor”), in favor of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (in such capacity and together with any successors in such
capacity, the “Administrative Agent”).

R E C I T A L S :

A.  The Borrower, the Administrative Agent and the lending institutions listed
therein have, in connection with the execution and delivery of this Agreement,
entered into that certain credit agreement, dated as of November 30, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; which term shall also include and refer to
any increase in the amount of indebtedness under the Credit Agreement and any
refinancing or replacement of the Credit Agreement).

B.  Each Guarantor has, pursuant to the Guaranty, unconditionally guaranteed the
Obligations.

C.  The Pledgors will receive substantial benefits from the execution, delivery
and performance of the obligations under the Credit Agreement and the other Loan
Documents and each is, therefore, willing to enter into this Agreement.

D.  This Agreement is given by each Pledgor in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Obligations.

E.  It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement and (ii) the performance of the obligations of the
Secured Parties under the Secured Hedge Agreements and Secured Cash Management
Agreements that constitute Obligations that each Pledgor execute and deliver the
applicable Loan Documents, including this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:

 

--------------------------------------------------------------------------------

-2-

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1.Definitions.

(a)Unless otherwise defined herein or in the Credit Agreement, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC; provided that in any event, the following terms shall have the
meanings assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Software”;
“Supporting Obligations”; and “Tangible Chattel Paper.”

(b)Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit
Agreement.  Section 1.02 of the Credit Agreement shall apply herein mutatis
mutandis.

(c)The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Commodity Account.



--------------------------------------------------------------------------------

-3-

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9‑104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8‑106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9‑106 of the UCC.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.

“Copyrights” shall mean, collectively, all copyrights (whether statutory or
common law, whether established or registered in the United States or any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished) and all copyright registrations and
applications, together with any and all (i) rights and privileges arising under
applicable law with respect to the foregoing, (ii) renewals, supplements and
extensions thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, (i)
all “deposit accounts” as such term is defined in the UCC and all accounts and
sub-accounts relating to any of the foregoing accounts and (ii) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.



--------------------------------------------------------------------------------

-4-

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Collateral or the Mortgaged Property, (iii) any and all other rights,
claims, choses-in-action and causes of action of such Pledgor against any other
person and the benefits of any and all collateral or other security given by any
other person in connection therewith, (iv) all guarantees, endorsements and
indemnifications on, or of, any of the Collateral or any of the Mortgaged
Property, (v) all lists, books, records, correspondence, ledgers, printouts,
files (whether in printed form or stored electronically), tapes and other papers
or materials containing information relating to any of the Collateral or any of
the Mortgaged Property, including all customer or tenant lists, identification
of suppliers, data, plans, blueprints, specifications, designs, drawings,
appraisals, recorded knowledge, surveys, studies, engineering reports, test
reports, manuals, standards, processing standards, performance standards,
catalogs, research data, computer and automatic machinery software and programs
and the like, field repair data, accounting information pertaining to such
Pledgor’s operations or any of the Collateral or any of the Mortgaged Property
and all media in which or on which any of the information or knowledge or data
or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data,
(vi) all licenses, consents, permits, variances, certifications, authorizations
and approvals, however characterized, now or hereafter acquired or held by such
Pledgor, including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property” shall mean, collectively, Patents, Trademarks,
Copyrights and Technology.

“Intellectual Property Collateral” shall mean, collectively, all Patents,
Trademarks, Copyrights, Technology, and Intellectual Property Licenses of each
Pledgor, whether now or hereafter owned, licensed or acquired.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Intellectual Property or Intellectual
Property Collateral, whether such Pledgor is a licensor or licensee, distributor
or distributee under any such license or distribution agree



--------------------------------------------------------------------------------

-5-

ment, together with any and all (i) renewals, extensions, supplements,
amendments and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
infringements, breaches or violations thereof, (iii) rights to sue for past,
present and future infringements, breaches or violations thereof and (iv) other
rights to use, exploit or practice any or all of the IP Rights or Intellectual
Property Collateral.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 10 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.

“Patents” shall mean, collectively, all patents and all patent applications
(whether issued, applied for, or allowed in the United States or any other
country or any political subdivision thereof), together with any and all
(i) rights and privileges arising under applicable law with respect to the
foregoing, (ii) inventions, discoveries, designs and improvements described or
claimed therein, (iii) reissues, divisions, continuations, reexaminations,
extensions and continuations-in-part thereof and amendments thereto, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

“Permitted Liens” shall mean the Liens permitted to be incurred under Section
7.01 of the Credit Agreement.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (i)
all issued and outstanding Equity Interests of each issuer set forth on
Schedules 9(a) and 9(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such



--------------------------------------------------------------------------------

-6-

Pledgor relating to such Equity Interests in each such issuer or under any
Organization Document of each such issuer, and the certificates, instruments and
agreements representing such Equity Interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such Equity Interests, (ii) all Equity Interests of any issuer, which Equity
Interests are hereafter acquired by such Pledgor (including by issuance) and all
options, warrants, rights, agreements and additional Equity Interests of
whatever class of any such issuer acquired by such Pledgor (including by
issuance), together with all rights, privileges, authority and powers of such
Pledgor relating to such Equity Interests or under any Organization Document of
any such issuer, and the certificates, instruments and agreements representing
such Equity Interests and any and all interest of such Pledgor in the entries on
the books of any financial intermediary pertaining to such Equity Interests,
from time to time acquired by such Pledgor in any manner, and (iii) all Equity
Interests issued in respect of the Equity Interests referred to in clause (i) or
(ii) upon any consolidation or merger of any issuer of such Equity
Interests.  For the avoidance of doubt, “Pledged Securities” shall not include
any Excluded Collateral.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Technology” shall mean, collectively, all trade secrets and other proprietary
or confidential information, including know how, inventions (whether patented or
not), rights in Software (including source code and object code), rights in data
and databases, rights in Internet web sites, customer and supplier lists,
proprietary information, methods, procedures, formulae, descriptions,
compositions, technical data, drawings, specifications, name plates, catalogs,
confidential information and the right to limit the use or disclosure thereof by
any person, pricing and cost information, business and marketing plans and
proposals, together with any and all (i) rights and privileges arising under
applicable law with respect to the foregoing, (i) income, fees, royalties,
damages and payments now and hereafter due and/or payable thereunder and with
respect thereto, including damages, claims and payments for past, present or
future misappropriations or violations thereof, (iv) rights corresponding
thereto throughout the world and (v) rights to sue for past, present and future
misappropriations or violations thereof.



--------------------------------------------------------------------------------

-7-

“Trademarks” shall mean, collectively, all trademarks (including service marks),
slogans, logos, certification marks, trade dress, uniform resource locators
(URL’s), domain names, corporate names, brand names, and trade names and other
identifiers of source or goodwill, whether registered or unregistered, and all
registrations and applications for the foregoing (whether statutory or common
law and whether established or registered or applied for in the United States or
any other country or any political subdivision thereof), together with any and
all (i) rights and privileges arising under applicable law with respect to any
of the foregoing, (ii)  extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or violations
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present and future infringements, dilutions or violations
thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

SECTION 1.2.Interpretation.  The rules of interpretation specified in the Credit
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

SECTION 1.3.Resolution of Drafting Ambiguities.  Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.  

SECTION 1.4.Perfection Certificate.  The Administrative Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Collateral,
schedules, amendments and supplements thereto are and shall at all times remain
a part of this Agreement.



--------------------------------------------------------------------------------

-8-



ARTICLE II

GRANT OF SECURITY AND OBLIGATIONS

SECTION 2.1.Grant of Security Interest.  As collateral security for the payment
and performance in full of all the Obligations, each Pledgor hereby pledges and
grants to the Administrative Agent for the benefit of the Secured Parties, a
lien on and security interest in all of the right, title and interest of such
Pledgor in, to and under the following property, wherever located, and whether
now existing or hereafter arising or acquired from time to time (collectively,
the “Collateral”):

 

(i)

all Accounts;

 

(ii)

all Equipment, Goods, Inventory and Fixtures;

 

(iii)

all Documents, Instruments and Chattel Paper;

 

(iv)

all Letters of Credit and Letter-of-Credit Rights;

 

(v)

all Securities Collateral;

 

(vi)

all Investment Property;

 

(vii)

all Intellectual Property Collateral;

 

(viii)

the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

 

(ix)

all General Intangibles;

 

(x)

all Money and all Deposit Accounts;

 

(xi)

all Supporting Obligations;

 

(xii)

all rights of such Pledgor under or relating to FCC Licenses and Station
Licenses and the proceeds of the sale of any FCC Licenses and Station Licenses,
provided that such security interest does not include at any time any FCC
Licenses or Station Licenses to the extent (but only to the extent) that at such
time the Administrative Agent may not validly possess a security interest
directly in the FCC Licenses and Station Licenses pursuant to Communications
Laws, but such security interest does include, to the maximum extent permitted
by law, the economic value of the FCC Licenses and Station Licenses, all rights
incident or appurtenant to the FCC Licenses and Station Licenses and the right
to receive all monies, consideration and proceeds derived from or in connection
with



--------------------------------------------------------------------------------

-9-

 

the sale, assignment or transfer of the FCC Licenses and Station Licenses to
third parties;

 

(xiii)

all books and records relating to the Collateral; and

 

(xiv)

to the extent not covered by clauses (i) through (xiii) of this sentence, all
other personal property of such Pledgor, whether tangible or intangible, and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (xiv)
above, the security interest created by this Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Collateral.

SECTION 2.2.Filings.  

(a)Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings and transmitting utility filings) and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral.  The Administrative
Agent is hereby authorized to file any financing or continuation statements or
other documents without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Collateral as “all
assets now owned or hereafter acquired by the Pledgor or in which Pledgor
otherwise has rights”.  Promptly upon request by the Administrative Agent,
Pledgor agrees to provide information as to (i) whether such Pledgor is a
transmitting utility and whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, and (ii) in connection with a financing statement filed as a fixture
filing or covering Collateral constituting minerals or the like to be extracted
or timber to be cut, a sufficient description of the real property to which such
Collateral relates.  Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Administrative Agent promptly upon
request by the Administrative Agent.

(b)Each Pledgor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Administrative Agent,
as secured party.



--------------------------------------------------------------------------------

-10-

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

SECTION 3.1.Delivery of Certificated Securities Collateral.  Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Administrative Agent has a perfected first
priority security interest therein.  Each Pledgor hereby agrees that all
certificates, agreements or instruments representing or evidencing Securities
Collateral acquired by such Pledgor after the date hereof shall promptly (but in
any event within thirty days after receipt thereof by such Pledgor) be delivered
to and held by or on behalf of the Administrative Agent pursuant hereto.  All
certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent.  The Administrative Agent shall have the right, at any
time upon the occurrence and during the continuance of any Event of Default, to
endorse, assign or otherwise transfer to or to register in the name of the
Administrative Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder.  In addition, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right at any time to exchange certificates representing or
evidencing Securities Collateral for certificates of smaller or larger
denominations.

SECTION 3.2.Perfection of Uncertificated Securities Collateral.  

(a)Each Pledgor represents and warrants that the Administrative Agent has a
perfected first priority (subject to Permitted Liens) security interest in all
uncertificated Pledged Securities pledged by it hereunder that are in existence
on the date hereof.  Each Pledgor hereby agrees that if any of the Pledged
Securities are at any time not evidenced by certificates of ownership, then,
upon request by the Administrative Agent, each applicable Pledgor shall, to the
extent permitted by applicable law, (i) cause the issuer of Pledged Securities
that is not a party to this Agreement to execute and deliver to the
Administrative Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto or such other form that is
reasonably satisfactory to the Administrative Agent, (ii) if necessary or
desirable to perfect a security interest in such Pledged Securities, cause such
pledge to be recorded on the equityholder register or the books of the issuer,
execute any customary pledge forms or other documents necessary or appropriate
to complete the pledge and give the Administrative Agent the right to transfer
such Pledged Securities under the terms hereof (provided that no Pledgor shall
be required to take any Excluded Perfection Action), and (iii) after the
occurrence and during the continuance of any Event of Default, upon request by
the Administrative Agent, (A) cause the Organization Documents of each such
issuer that is a Subsidiary of the Borrower to be amended to provide that such
Pledged Securities shall be treated as “securities” for purposes of the UCC



--------------------------------------------------------------------------------

-11-

and (B) cause such Pledged Securities to become certificated and delivered to
the Administrative Agent in accordance with the provisions of Section 3.1.

(b)In the case of each Pledgor which is an issuer of Securities Collateral, such
Pledgor agrees (i) to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) upon request by the Administrative Agent,
promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under this Agreement, and (iii) that it will
comply with instructions of the Administrative Agent with respect to the
applicable Securities Collateral (including all Equity Interests of such issuer)
without further consent by the applicable Pledgor.

SECTION 3.3.Financing Statements and Other Filings; Maintenance of Perfected
Security Interest.  Each Pledgor represents and warrants as of the date hereof
that all financing statements, agreements, instruments and other documents
necessary to perfect the security interest granted by it to the Administrative
Agent in respect of the Collateral have been delivered to the Administrative
Agent in completed and, to the extent necessary or appropriate, duly executed
form for filing in each governmental office specified in Schedule 6 to the
Perfection Certificate.  Each Pledgor agrees that at the sole cost and expense
of the Pledgors, such Pledgor will maintain the security interest created by
this Agreement in the Collateral as a perfected first priority security interest
subject only to Permitted Liens and such Pledgor authorizes the Administrative
Agent to file all UCC-3 continuation statements necessary to continue the
perfection of the security interest created by this Agreement.

SECTION 3.4.Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, each
Pledgor represents and warrants (as to itself) as follows and agrees, in each
case at such Pledgor’s own expense, to take the following actions with respect
to the following Collateral:

(a)Instruments and Tangible Chattel Paper.  As of the date hereof, no amounts
payable under or in connection with any of the Collateral are evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Schedule 10 to the Perfection Certificate.  Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 10 to the
Perfection Certificate that exceeds $500,000 individually or $1,000,000 in the
aggregate has been properly endorsed, assigned and delivered to the
Administrative Agent, accompanied by instruments of transfer or assignment duly
executed in blank.  If any amount then payable under or in connection with any
of the Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper, and such amount, together with all amounts payable evidenced by any
Instrument or Tangible Chattel Paper not previously delivered to the
Administrative Agent exceeds $500,000 individually or $1,000,000 in the
aggregate for all Pledgors, the Pledgor acquiring such Instrument or Tangible
Chattel Paper shall promptly (but in any event within five days after receipt
thereof) endorse, assign and deliver the same to the Administrative Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time specify.



--------------------------------------------------------------------------------

-12-

(b)Deposit Accounts.  As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 13 to the Perfection
Certificate.  Upon execution and delivery of Deposit Account Control Agreements
pursuant to Schedule 6.20 of the Credit Agreement, the Administrative Agent
shall have a first priority security interest in each such Deposit Account,
which security interest will be perfected by Control.  No Pledgor shall
hereafter establish and maintain any Deposit Account (other than an Excluded
Deposit Account or any Deposit Account which is established and maintained
solely for the purpose of holding assets constituting Excluded Collateral set
forth in clause (x) or (xi) of the definition thereof) unless a Deposit Account
Control Agreement with respect to such Deposit Account shall have been executed
and delivered to the Administrative Agent.  The Administrative Agent agrees with
each Pledgor that the Administrative Agent shall not give any instructions
directing the disposition of funds from time to time credited to any Deposit
Account or withhold any withdrawal rights from such Pledgor with respect to
funds from time to time credited to any Deposit Account unless an Event of
Default has occurred and is continuing.  Each Pledgor agrees that once the
Administrative Agent sends an instruction or notice to a Bank exercising its
Control over any Deposit Account such Pledgor shall not give any instructions or
orders with respect to such Deposit Account including, without limitation,
instructions for distribution or transfer of any funds in such Deposit
Account.  No Pledgor shall grant Control of any Deposit Account to any person
other than the Administrative Agent. Notwithstanding the foregoing, no Deposit
Account Control Agreement shall be required with respect to (i) Deposit Accounts
for which the amount on deposit in such Deposit Accounts does not exceed $2
million in the aggregate for all such Deposit Accounts, (ii) Deposit Accounts
which are established solely for the purpose of funding payroll and other
compensation and benefits to employees or (iii) zero-balance accounts
(collectively, “Excluded Deposit Accounts”).

(c)Securities Accounts and Commodity Accounts.  

(1)As of the date hereof, no Pledgor has any Securities Accounts or Commodity
Accounts other than those listed in Schedule 13 to the Perfection
Certificate.  Upon execution and delivery of the Securities Account Control
Agreements and Commodity Account Control Agreements pursuant to Schedule 6.20 of
the Credit Agreement, the Administrative Agent shall have a security interest in
each such Securities Account and Commodity Account, which security interest is
perfected by Control.  No Pledgor shall hereafter establish and maintain any
Securities Account or Commodity Account with any Securities Intermediary or
Commodity Intermediary (other than an Excluded Securities Account) unless a
Control Agreement with respect to such Securities Account or Commodity Account,
as the case may be shall have been executed and delivered to the Administrative
Agent.  Notwithstanding the foregoing, no Control Agreement shall be required
with respect to Securities Accounts or Commodity Accounts for which the amount
in such accounts does not exceed $2 million in the aggregate for all such
Securities Accounts and Commodity Accounts (collectively, “Excluded Securities
Accounts” and, together with any Excluded Deposit Accounts, “Excluded Ac



--------------------------------------------------------------------------------

-13-

counts”).  The Administrative Agent agrees with each Pledgor that the
Administrative Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur.  Each Pledgor agrees that once the
Administrative Agent sends an instruction or notice to a Securities Intermediary
or Commodity Intermediary exercising its Control over any Securities Account and
Commodity Account such Pledgor shall not give any instructions or orders with
respect to such Securities Account and Commodity Account including, without
limitation, instructions for investment, distribution or transfer of any
Investment Property or financial asset maintained in such Securities Account or
Commodity Account.  No Pledgor shall grant Control over any Investment Property
constituting Collateral to any person other than the Administrative Agent.

(2)As between the Administrative Agent and the Pledgors, the Pledgors shall bear
the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Administrative Agent, a Securities Intermediary, a Commodity
Intermediary, any Pledgor or any other person; provided, however, that nothing
contained in this Section 3.4(c)(2) shall release or relieve any Securities
Intermediary or Commodity Intermediary of its duties and obligations to any
Pledgor or any other person under any Control Agreement or under applicable law.

(d)Commercial Tort Claims. As of the date hereof, each Pledgor hereby represents
and warrants that it holds no Commercial Tort Claims other than those listed in
Schedule 12 to the Perfection Certificate.  If any Pledgor shall at any time
hold or acquire a Commercial Tort Claim which it has elected to prosecute or
otherwise assert a claim, such Pledgor shall immediately notify the
Administrative Agent in writing signed by such Pledgor of the brief details
thereof and grant to the Administrative Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent.  

SECTION 3.5.Joinder of Additional Guarantors.  The Pledgors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets to the Administrative Agent for the benefit of
the Secured Parties pursuant to the provisions of the Credit Agreement, to
execute and deliver to the Administrative Agent (i) a Joinder Agreement
substantially in the form of Exhibit 3 hereto and (ii) a Perfection Certificate,
and upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein.  The execution
and delivery of such Joinder Agreement shall not



--------------------------------------------------------------------------------

-14-

require the consent of any Pledgor hereunder.  The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor and Pledgor as a party to this Agreement.

SECTION 3.6.Supplements; Further Assurances.  Each Pledgor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may reasonably
request in order to create, perfect, preserve and protect the security interest
in the Collateral as provided herein and the rights and interests granted to the
Administrative Agent hereunder, to carry into effect the purposes hereof or
better to assure and confirm the validity, enforceability and priority of the
Administrative Agent’s security interest in the Collateral or permit the
Administrative Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Collateral, including the filing of financing
statements, continuation statements and other documents (including this
Agreement) under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interest created hereby and the
execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Administrative Agent and in such offices (including the
United States Patent and Trademark Office and the United States Copyright
Office) wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Collateral as
provided herein and to preserve the other rights and interests granted to the
Administrative Agent hereunder, as against third parties, with respect to the
Collateral; provided, however, that in no event shall any Pledgor be required to
take any Excluded Perfection Action.  Without limiting the generality of the
foregoing, each Pledgor shall make, execute, endorse, acknowledge, file or
refile and/or deliver to the Administrative Agent from time to time upon
reasonable request by the Administrative Agent such lists, schedules,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments as the Administrative Agent shall reasonably request; provided,
however, that in no event shall any Pledgor be required to take any Excluded
Perfection Action.  If an Event of Default has occurred and is continuing, the
Administrative Agent may institute and maintain, in its own name or in the name
of any Pledgor, such suits and proceedings as the Administrative Agent may be
advised by counsel shall be necessary or expedient to prevent any impairment of
the security interest in or the perfection thereof in the Collateral.  The
Pledgors shall pay all reasonable costs and expenses in connection with the
foregoing.



--------------------------------------------------------------------------------

-15-

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1.Title.  Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens (and except for Permitted Liens permitted to exist
on the Collateral under the Loan Documents), such Pledgor owns and has rights
and, as to Collateral acquired by it from time to time after the date hereof,
will own and have rights in each item of Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others.  Such Pledgor (a) is
the record and beneficial owner of the Collateral pledged by it hereunder and
(b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted hereunder, free and clear of any Lien.  As of the date
hereof, Schedule 11 of the Perfection Certificate sets for a true, correct and
complete list of all registered and applied for Patents, Trademarks and
Copyrights owned by each such Pledgor and all material Intellectual Property
Licenses to which such Pledgor is a party.

SECTION 4.2.Validity of Security Interest.  The security interest in and Lien on
the Collateral granted to the Administrative Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Collateral securing the payment and performance of the Obligations, and
(b) subject to the filings and other actions described in Schedule 6 to the
Perfection Certificate (to the extent required to be listed on the schedules to
the Perfection Certificate as of the date this representation is made or deemed
made), and  intellectual property filings with the appropriate Governmental
Authority (including the United States Patent and Trademark Office and the
United States Copyright Office), a perfected security interest in all the
Collateral to the extent such security interest may be perfected by such filings
and other actions.  The security interest and Lien granted to the Administrative
Agent for the benefit of the Secured Parties pursuant to this Agreement in and
on the Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Collateral except for
Permitted Liens.

SECTION 4.3.Defense of Claims; Transferability of Collateral.  Subject to
Section 6.04 of the Credit Agreement, each Pledgor shall, at its own cost and
expense and subject to the exercise of its reasonable business judgment, defend
title to the Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Administrative Agent and the priority
thereof against all claims and demands of all persons, at its own cost and
expense, at any time claiming any interest therein adverse to the Administrative
Agent or any other Secured Party other than Permitted Liens.  

SECTION 4.4.Other Financing Statements.  Such Pledgor has not filed, nor
authorized any third party to file (nor will it so file or authorize), any valid
or effective financing statement (or similar statement, instrument of
registration or public notice under the law of any jurisdiction) covering or
purporting to cover any interest of any kind in the Collateral, ex



--------------------------------------------------------------------------------

-16-

cept such as have been filed in favor of the Administrative Agent pursuant to
this Agreement or in favor of any holder of a Permitted Lien with respect to
such Permitted Lien or financing statements or public notices relating to the
termination statements listed on Schedule 8 to the Perfection Certificate.

SECTION 4.5.Changes in Locations, Name, Etc.  Except upon 10 days’ prior written
notice to the Administrative Agent and delivery to the Administrative Agent of
(a) all documents reasonably requested by the Administrative Agent to maintain
the validity, perfection and priority of the security interests provided for
herein and (b) if applicable, a written supplement to Schedules 2(b) and (c) of
the Perfection Certificate showing any additional locations at which Inventory
or Equipment shall be kept, such Pledgor shall not do any of the following:

(i)permit any Inventory or Equipment with a value in excess of $100,000 to be
kept at a location other than those listed on Schedule 2(b) of the Perfection
Certificate, except for Inventory or Equipment in transit or out for repair;

(ii)change its jurisdiction of organization or the location of its chief
executive office; or

(iii)change it legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure.

SECTION 4.6.Due Authorization and Issuance.  All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable.  

SECTION 4.7.Consents, etc.  In the event that the Administrative Agent desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other Person therefor, then,
upon the reasonable request of the Administrative Agent, such Pledgor agrees to
use its commercially reasonable efforts to assist and aid the Administrative
Agent to obtain as soon as practicable any necessary approvals or consents for
the exercise of any such remedies, rights and powers; provided, however, that in
no event shall any Pledgor be required to take any Excluded Perfection Action.

SECTION 4.8.Collateral.  All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Collateral, is accurate and complete in all material
respects as of the date hereof.  The Collateral described on the schedules to
the Perfection Certificate constitutes all of the property of such type of
Collateral owned or held by the Pledgors as of the date hereof.



--------------------------------------------------------------------------------

-17-

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1.Pledge of Additional Securities Collateral.  Each Pledgor shall,
upon obtaining any Pledged Securities or Intercompany Notes of any person,
accept the same in trust for the benefit of the Administrative Agent and
promptly (but in any event within thirty days after receipt thereof) deliver to
the Administrative Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are to be pledged pursuant to this Agreement, and confirming the
attachment of the Lien hereby created on and in respect of such additional
Pledged Securities or Intercompany Notes.  Each Pledgor hereby authorizes the
Administrative Agent to attach each Pledge Amendment to this Agreement and
agrees that all Pledged Securities or Intercompany Notes listed on any Pledge
Amendment delivered to the Administrative Agent shall for all purposes hereunder
be considered Collateral.

SECTION 5.2.Voting Rights; Distributions; etc. (a) So long as no Event of
Default shall have occurred and be continuing:

(i)Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations; provided, however,
that no Pledgor shall in any event exercise such rights in any manner which
could reasonably be expected to have a Material Adverse Effect.

(ii)Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Administrative
Agent to hold as Collateral and shall, if received by any Pledgor, be received
in trust for the benefit of the Administrative Agent, be segregated from the
other property or funds of such Pledgor and be promptly (but in any event within
five days after receipt thereof) delivered to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsement).

(b)So long as no Event of Default shall have occurred and be continuing, the
Administrative Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other



--------------------------------------------------------------------------------

-18-

rights which it is entitled to exercise pursuant to Section 5.2(a)(i) hereof and
to receive the Distributions which it is authorized to receive and retain
pursuant to Section 5.2(a)(ii) hereof.

(c)Upon the occurrence and during the continuance of any Event of Default:

(i)All rights of each Pledgor to exercise the voting and other consensual rights
it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i) hereof
shall immediately cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall thereupon have the sole right to exercise
such voting and other consensual rights.

(ii)All rights of each Pledgor to receive Distributions which it would otherwise
be authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof shall
immediately cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to receive and
hold as Collateral such Distributions.

(d)Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may request in order to permit the Administrative Agent to
exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(c)(i) hereof and to receive all Distributions which it
may be entitled to receive under Section 5.2(c)(ii) hereof.

(e)All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall immediately be paid over to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsement).

SECTION 5.3.Defaults, etc.  Each Pledgor hereby represents and warrants that (i)
such Pledgor is not in default in the payment of any portion of any mandatory
capital contribution, if any, required to be made under any agreement to which
such Pledgor is a party relating to the Pledged Securities pledged by it, and
such Pledgor is not in violation of any other provisions of any such agreement
to which such Pledgor is a party, or otherwise in default or violation
thereunder, (ii) as of the date hereof, no Securities Collateral pledged by such
Pledgor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Pledgor by any person with
respect thereto, and (iii) as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates representing such Pledged Securities that have been delivered
to the Administrative Agent) which evidence any Pledged Securities of such
Pledgor.

SECTION 5.4.Certain Agreements of Pledgors As Holders of Equity Interests. In
the case of each Pledgor which is a partner, shareholder or member, as the case
may be, in a partnership, limited liability company or other entity, such
Pledgor hereby consents to the extent required by the applicable Organization
Document to the pledge by each other Pledgor, pursuant to the terms hereof, of
the Pledged Securities in such partnership, lim



--------------------------------------------------------------------------------

-19-

ited liability company or other entity and, upon the occurrence and during the
continuance of an Event of Default, to the transfer of such Pledged Securities
to the Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted partner, shareholder or
member in such partnership, limited liability company or other entity with all
the rights, powers and duties of a general partner, limited partner, shareholder
or member, as the case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1.Grant of Intellectual Property License.  For the purpose of enabling
the Administrative Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article IX hereof at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the
Administrative Agent, an irrevocable, non-exclusive, worldwide, royalty-free
(and free of any obligation of payment) license to use, assign, license or
sublicense any of the Intellectual Property Collateral now owned, licensed or
hereafter acquired by such Pledgor, wherever the same may be located.  Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.

SECTION 6.2.Protection of Administrative Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Administrative Agent of any adverse
determination in any proceeding or the institution of any proceeding in any
federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
material Intellectual Property Collateral, such Pledgor’s right to register such
material Intellectual Property Collateral or its right to keep and maintain such
registration and prosecute applications in full force and effect, (ii) except as
would not reasonably be expected to have a Material Adverse Effect, maintain,
protect and enforce all material Intellectual Property Collateral as presently
used and operated, (iii) upon such Pledgor obtaining actual knowledge thereof,
promptly notify the Administrative Agent in writing of any event which may be
reasonably expected to materially and adversely affect the value or utility of
any material Intellectual Property Collateral or the rights and remedies of the
Administrative Agent in relation thereto including a levy or threat of levy or
any legal process against any material Intellectual Property Collateral,
(iv) keep adequate records respecting all Intellectual Property Collateral and
(v) furnish to the Administrative Agent from time to time upon the
Administrative Agent’s reasonable request therefor reasonably detailed
statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to any Intellectual Property Collateral as the Administrative Agent
may from time to time request.



--------------------------------------------------------------------------------

-20-

SECTION 6.3.After-Acquired Property.  If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (iii) of
the definition of Excluded Collateral, the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause (i) or (ii)
shall automatically constitute Intellectual Property Collateral as if such would
have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party.  Each Pledgor shall provide to
the Administrative Agent written notice of any of the foregoing concurrently
with the delivery of financial statements pursuant to Section 6.01 of the Credit
Agreement and confirm the attachment of the Lien and security interest created
by this Agreement to any rights described in clauses (i) and (ii) above by
execution of an instrument in form reasonably acceptable to the Administrative
Agent and shall promptly file and record with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) or any other applicable registry, as
applicable, such instruments as shall be reasonably necessary to create,
preserve, protect or perfect the Administrative Agent’s security interest in
such Intellectual Property Collateral.  Further, each Pledgor authorizes the
Administrative Agent to modify this Agreement by amending Schedules 11(a) and
11(b) to the Perfection Certificate to include any Intellectual Property
Collateral of such Pledgor acquired or arising after the date hereof.

SECTION 6.4.Litigation.  Each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall have the right but shall in no
way be obligated to file applications for protection of the Intellectual
Property Collateral and/or bring suit in the name of any Pledgor, the
Administrative Agent or the Secured Parties to enforce the Intellectual Property
Collateral and any license thereunder.  In the event of such suit, each Pledgor
shall, at the reasonable request of the Administrative Agent, do any and all
lawful acts and execute any and all documents requested by the Administrative
Agent in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Administrative Agent for all costs and expenses incurred by the
Administrative Agent in the exercise of its rights under this Section 6.4 in
accordance with (and subject to the limitations of) Section 10.04 of the Credit
Agreement.  In the event that the Administrative Agent shall elect not to bring
suit to enforce the Intellectual Property Collateral, each Pledgor agrees, at
the reasonable request of the Administrative Agent, to take all commercially
reasonable actions necessary, whether by suit, proceeding or other action, to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value of or other damage to any of the Intellectual Property
Collateral by any person.



--------------------------------------------------------------------------------

-21-

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1.Maintenance of Records.  Each Pledgor shall keep and maintain at its
own cost and expense complete records of each Receivable, in a manner consistent
with prudent business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto.  Each Pledgor shall, at such Pledgor’s sole cost and expense,
upon the Administrative Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver all tangible evidence of
Receivables, including all documents evidencing Receivables and any books and
records relating thereto to the Administrative Agent or to its representatives
(copies of which evidence and books and records may be retained by such
Pledgor).  Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Administrative Agent’s security interest therein without the consent of any
Pledgor.

SECTION 7.2.Legend.  Upon the occurrence and during the continuance of any Event
of Default, each Pledgor shall legend, at the request of the Administrative
Agent and in form and manner satisfactory to the Administrative Agent, the
Receivables and the other books, records and documents of such Pledgor
evidencing or pertaining to the Receivables with an appropriate reference to the
fact that the Receivables have been assigned to the Administrative Agent for the
benefit of the Secured Parties and that the Administrative Agent has a security
interest therein.

SECTION 7.3.Modification of Terms, etc.  No Pledgor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with prudent business practice
without the prior written consent of the Administrative Agent.  Each Pledgor
shall timely fulfill all obligations on its part to be fulfilled under or in
connection with the Receivables.

SECTION 7.4.Collection.  Each Pledgor shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordi



--------------------------------------------------------------------------------

-22-

nary course of business (i) a refund or credit due as a result of returned or
damaged or defective merchandise and (ii) such extensions of time to pay amounts
due in respect of Receivables and such other modifications of payment terms or
settlements in respect of Receivables as shall be commercially reasonable in the
circumstances, all in accordance with such Pledgor’s ordinary course of business
consistent with its collection practices as in effect from time to time.  The
costs and expenses (including attorneys’ fees) of collection, in any case,
whether incurred by any Pledgor, the Administrative Agent or any Secured Party,
shall be paid by the Pledgors in accordance with (and subject to the limitations
of) Section 10.04 of the Credit Agreement.

ARTICLE VIII

TRANSFERS

SECTION 8.1.Transfers of Collateral.  No Pledgor shall sell, convey, assign or
otherwise dispose of, or grant any option with respect to, any of the Collateral
pledged by it hereunder except as permitted by the Credit Agreement.

ARTICLE IX

REMEDIES

SECTION 9.1.Remedies.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:

(i)Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Pledgor or any other person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Pledgor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;

(ii)Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Pledgor, prior to receipt by any such obligor of such instruction, such



--------------------------------------------------------------------------------

-23-

Pledgor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Administrative Agent and shall promptly (but in no event later
than one (1) Business Day after receipt thereof) pay such amounts to the
Administrative Agent;

(iii)Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv)Take possession of the Collateral or any part thereof, by directing any
Pledgor in writing to deliver the same to the Administrative Agent at any place
or places so designated by the Administrative Agent, in which event such Pledgor
shall at its own expense:  (A) forthwith cause the same to be moved to the place
or places designated by the Administrative Agent and therewith delivered to the
Administrative Agent, (B) store and keep any Collateral so delivered to the
Administrative Agent at such place or places pending further action by the
Administrative Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition.  Each Pledgor’s
obligation to deliver the Collateral as contemplated in this Section 9.1(iv) is
of the essence hereof.  Upon application to a court of equity having
jurisdiction, the Administrative Agent shall be entitled to a decree requiring
specific performance by any Pledgor of such obligation;

(v)Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Collateral for application to the Obligations as provided in Article X hereof;

(vi)Retain and apply the Distributions to the Obligations as provided in
Article X hereof;

(vii)Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and

(viii)Exercise all the rights and remedies of a secured party on default under
the UCC, and the Administrative Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable.  The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Collateral or any part thereof
at any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at



--------------------------------------------------------------------------------

-24-

such sale, to use and apply any of the Obligations owed to such person as a
credit on account of the purchase price of the Collateral or any part thereof
payable by such person at such sale.  Each purchaser, assignee, licensee or
recipient at any such sale shall acquire the property sold, assigned or licensed
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives, to the fullest extent permitted by law, all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter
enacted.  The Administrative Agent shall not be obligated to make any sale of
the Collateral or any part thereof regardless of notice of sale having been
given.  The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Pledgor hereby waives, to the fullest extent permitted by law,
any claims against the Administrative Agent arising by reason of the fact that
the price at which the Collateral or any part thereof may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if the Administrative Agent accepts
the first offer received and does not offer such Collateral to more than one
offeree.

SECTION 9.2.Notice of Sale.  Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Collateral or any part thereof
shall be required by law, ten (10) days’ prior notice to such Pledgor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters.  No notification need be given to any Pledgor if
it has signed, after the occurrence of an Event of Default, a statement
renouncing or modifying any right to notification of sale or other intended
disposition.

SECTION 9.3.Waiver of Notice and Claims.  Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Pledgor would otherwise have under law,
and each Pledgor hereby further waives, to the fullest extent permitted by
applicable law:  (i) all damages occasioned by such taking of possession,
(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law.  The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article IX in the absence of gross negligence, bad faith
or willful misconduct on the part of the Administrative Agent as determined by a
court of competent jurisdiction by final nonappealable judgement.  Any sale of,
or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Pledgor and
against any and all persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Pledgor.



--------------------------------------------------------------------------------

-25-

SECTION 9.4.Certain Sales of Collateral.

(a)Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority.  Each Pledgor acknowledges that any such sales
may be at prices and on terms less favorable to the Administrative Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Administrative Agent shall have no
obligation to engage in public sales.

(b)Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof.  Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Securities Collateral or
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

(c)If the Administrative Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property, upon written request,
the applicable Pledgor shall from time to time furnish to the Administrative
Agent all such information as the Administrative Agent may request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Administrative Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

(d)Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Administrative Agent
and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby
waives, to the fullest extent permitted by law, and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------

-26-

SECTION 9.5.No Waiver; Cumulative Remedies.

(a)No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties.  All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b)In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Pledgors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies, privileges and powers of
the Administrative Agent and the other Secured Parties shall continue as if no
such proceeding had been instituted.

SECTION 9.6.Certain Additional Actions Regarding Intellectual Property.  If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Administrative Agent, each Pledgor shall execute and deliver to the
Administrative Agent an assignment or assignments of the registered and applied
for Intellectual Property Collateral and such other documents as are necessary
or appropriate to carry out the intent and purposes hereof.  Within five (5)
Business Days of written notice thereafter from the Administrative Agent, each
Pledgor shall make available to the Administrative Agent, to the extent within
such Pledgor’s power and authority, such personnel in such Pledgor’s employ on
the date of the Event of Default as the Administrative Agent may reasonably
designate to permit such Pledgor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold by such Pledgor under
the Intellectual Property Collateral, and such persons shall be available to
perform their prior functions on the Administrative Agent’s behalf.

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1.Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with Section 8.03 of the Credit Agreement.



--------------------------------------------------------------------------------

-27-

ARTICLE XI

MISCELLANEOUS

SECTION 11.1.Concerning Administrative Agent.

(a)The Administrative Agent has been appointed as collateral agent pursuant to
the Credit Agreement.  The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement.  The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral), in accordance with
this Agreement and the Credit Agreement.  The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Administrative Agent may resign and a successor
Administrative Agent may be appointed in the manner provided in the Credit
Agreement.  Upon the acceptance of any appointment as the Administrative Agent
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent under this Agreement, and the
retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Administrative Agent.

(b)The Administrative Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Administrative Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Collateral.

(c)The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and, with respect to all matters pertaining to this Agreement and its
duties hereunder, upon advice of counsel selected and shall not incur any
liability for relying thereon.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.



--------------------------------------------------------------------------------

-28-

(d)If any item of Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

(e)The Administrative Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Pledgors need to be amended as a result of
any of the changes described in Section 4.5 hereof. If any Pledgor fails to
provide information to the Administrative Agent about such changes on a timely
basis, the Administrative Agent shall not be liable nor responsible to any party
for any failure to maintain a perfected security interest in such Pledgor’s
property constituting Collateral, for which the Administrative Agent needed to
have information relating to such changes.  The Administrative Agent shall have
no duty to inquire about such changes if any Pledgor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
any Pledgor.

SECTION 11.2.Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact.  If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay or
perform any obligations of such Pledgor under any Collateral) or if any
representation or warranty on the part of any Pledgor contained herein shall be
breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Administrative Agent shall in no event
be bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement.  Any and all amounts so expended by the Administrative
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 10.04 of the Credit Agreement.  Neither the provisions of this Section
11.2 nor any action taken by the Administrative Agent pursuant to the provisions
of this Section 11.2 shall prevent any such failure to observe any covenant
contained in this Agreement nor any breach of representation or warranty from
constituting an Event of Default.  Each Pledgor hereby appoints the
Administrative Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument consistent with the terms of the Credit Agreement,
this Agreement and the other Collateral Documents which the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof (but the
Administrative Agent shall



--------------------------------------------------------------------------------

-29-

not be obligated to and shall have no liability to such Pledgor or any third
party for failure to so do or take action).  The foregoing grant of authority is
a power of attorney coupled with an interest and such appointment shall be
irrevocable for the term hereof.  Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof.

SECTION 11.3.Continuing Security Interest; Assignment.  This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Pledgors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and the other Secured Parties and each
of their respective successors, transferees and assigns.  No other persons
(including any other creditor of any Pledgor) shall have any interest herein or
any right or benefit with respect hereto.  Without limiting the generality of
the foregoing clause (ii), any Secured Party may assign or otherwise transfer
any indebtedness held by it secured by this Agreement to any other person, and
such other person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject however, to
the provisions of the Credit Agreement and, in the case of a Secured Party that
is a party to a Secured Swap Contract or a Secured Cash Management Agreement,
such Secured Swap Contract or Secured Cash Management Agreement, as
applicable.  Each of the Pledgors agrees that its obligations hereunder and the
security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Obligations is rescinded or must otherwise be restored by the
Secured Party upon the bankruptcy or reorganization of any Pledgor or otherwise.

SECTION 11.4.Termination; Release.  Upon termination of the Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made), this
Agreement shall terminate.  Upon such termination of this Agreement the
Collateral shall be automatically released from the Lien of this
Agreement.  Upon such release or any release of Collateral or any part thereof
in accordance with the provisions of the Credit Agreement, the Administrative
Agent shall, upon the request and at the sole cost and expense of the Pledgors,
assign, transfer and deliver to Pledgor, against receipt and without recourse
to, or representation or warranty by the Administrative Agent, such of the
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Administrative Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Collateral, proper documents and instruments (including UCC‑3 termination
financing statements or releases) acknowledging the termination hereof or the
release of such Collateral, as the case may be.

SECTION 11.5.Modification in Writing.  No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provi



--------------------------------------------------------------------------------

-30-

sion hereof in each case shall be effective only in the specific instance and
for the specific purpose for which made or given.  Except where notice is
specifically required by this Agreement or any other document evidencing the
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

SECTION 11.6.Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7.Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.  Sections 10.14 and 10.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8.Severability of Provisions.  If any provision of this Agreement is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  

SECTION 11.9.Execution in Counterparts.  This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same
agreement.  Delivery of any executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 11.10.Business Days.  In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11.No Credit for Payment of Taxes or Imposition.  Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Collateral
or any part thereof.



--------------------------------------------------------------------------------

-31-

SECTION 11.12.No Claims Against Administrative Agent.  Nothing contained in this
Agreement shall constitute any consent or request by the Administrative Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Administrative Agent in respect thereof or
any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13.No Release.  Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Administrative Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any person under or in respect of any of the Collateral or shall impose any
obligation on the Administrative Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the
Administrative Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Collateral
or made in connection herewith or therewith.  Anything herein to the contrary
notwithstanding, neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Pledgor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.  The obligations of each Pledgor contained in this
Section 11.13 shall survive the termination hereof and the discharge of such
Pledgor’s other obligations under this Agreement, the Credit Agreement and the
other Loan Documents.

SECTION 11.14.Obligations Absolute.  All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i)any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii)any lack of validity or enforceability of the Credit Agreement, any Secured
Hedge Contract, any Secured Cash Management Agreement or any other Loan
Document, or any other agreement or instrument relating thereto;

(iii)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any Secured Hedge Contract,
Secured



--------------------------------------------------------------------------------

-32-

Cash Management Agreement or any other Loan Document or any other agreement or
instrument relating thereto;

(iv)any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(v)any exercise, non-exercise or waiver of any right, remedy, power or privilege
under or in respect hereof, the Credit Agreement, any Secured Hedge Contract,
Secured Cash Management Agreement or any other Loan Document except as
specifically set forth in a waiver granted pursuant to the provisions of
Section 11.5 hereof; or

(vi)any other circumstances which might otherwise constitute a defense available
to, or a discharge of, any Pledgor.

SECTION 11.15.FCC Matters.(a)  Notwithstanding anything herein to the contrary,
the Administrative Agent, acting on behalf of the Secured Parties, agrees that
to the extent prior FCC approval or consent is required pursuant to the
Communications Laws for (i) the operation and effectiveness of any grant, right
or remedy hereunder or under any other Collateral Document or (ii) any action
that may be taken by the Administrative Agent hereunder or under the other
Collateral Documents, such grant, right, remedy or actions will be subject to
such prior FCC approval or consent having been obtained by or in favor of the
Administrative Agent, on behalf of the Secured Parties.  Notwithstanding
anything herein to the contrary, the Administrative Agent, on behalf of the
Secured Parties, acknowledges that, to the extent required by the FCC, the
voting rights in the Pledged Securities, as well as de jure, de facto and
negative control over all FCC authorizations, shall remain with the Pledgors
even in the event of a Default until the FCC shall have given its prior consent
to the exercise of securityholder rights by a purchaser at a public or private
sale of the Pledged Securities or until the FCC shall have given its prior
consent to the exercise of such rights by a receiver, trustee, conservator or
other agent duly appointed in accordance with applicable law.  The Pledgors
shall, upon the occurrence and during the continuance of an Event of Default, at
the Administrative Agent’s request, file or cause to be filed such applications
for approval or consent and shall take such other actions reasonably required by
the Administrative Agent, as requested by and on behalf of the Secured Parties,
to obtain such FCC approvals or consents as are necessary to transfer ownership
and control to the Administrative Agent, on behalf of the Secured Parties, or
their successors, assigns or designees of the FCC Licenses and Station Licenses
held by the Pledgors.  To enforce the provisions of this Subsection 11.15, the
Administrative Agent is empowered to request the appointment of a receiver from
any court of competent jurisdiction.  Such receiver shall be instructed to seek
from the FCC an involuntary assignment of any such FCC License or Station
License for the purpose of seeking a bona fide purchaser to whom control will
ultimately be assigned, subject to prior FCC consent.  Upon the occurrence and
during the continuance of an Event of Default, at the Administrative Agent’s
reasonable request, the Pledgors shall further use their commercially reasonable
efforts to assist in obtaining approval or consent of the FCC, if required, for
any actions or transactions contemplated hereby, including, without limitation,
the preparation, execution and filing with the FCC of the assignor’s or
transferor’s portion of any application for consent to



--------------------------------------------------------------------------------

-33-

the assignment of any FCC License or Station Licenses or transfer of control of
such FCC license holder, necessary or appropriate under the FCC’s rules and
regulations for consent to the transfer or assignment of any portion of the
Collateral, together with any FCC License or Station License or other
authorization. Furthermore, the parties acknowledge their intent that, upon the
occurrence of an Event of Default, the Administrative Agent and Secured Parties
may seek, to the fullest extent permitted by applicable law and governmental
policy (including, the Communications Laws), all rights necessary or desirable
to obtain, use or sell the FCC Licenses, Station Licenses and the Collateral
securing the Obligations, and to exercise all remedies available to them under
this Agreement, the Loan Documents, the Uniform Commercial Code or other
applicable law.  Therefore, the parties agree that, in the event of changes in
Law or governmental policy occurring after the date hereof that affect in any
manner the Administrative Agent’s or any of the Secured Parties’ rights of
access to, or use or sale of, the FCC Licenses, Station Licenses or such
Collateral, or the procedures necessary to enable the Administrative Agent or
any of the Secured Parties to obtain such rights of access, use or sale, the
Administrative Agent and Pledgors shall amend this Agreement and the Loan
Documents in such manner as the Administrative Agent shall reasonably request,
in order to provide the Administrative Agent and the Secured Parties such rights
to the greatest extent possible consistent with then applicable Law and
governmental policy.

(b)The Pledgors acknowledge that the assignment or transfer of control of such
FCC Licenses and Station Licenses is integral to the Secured Parties’
realization of the value of the Collateral, that there is no adequate remedy at
law for failure by the Pledgors to comply with the provisions of this Section
11.15 and that such failure would not be adequately compensable in damages, and
therefore agree that this Section 11.15 may be specifically enforced.

(c)Notwithstanding anything herein or in any other Collateral Document or the
Secured Agreements to the contrary, neither the Administrative Agent nor any
other Secured Party shall, without first obtaining the approval or consent of
the FCC, take any action hereunder or under any other Collateral Document that
would constitute or result in any assignment of an FCC License or Station
License or any transfer of control of any Pledgor if such assignment or change
of control would require the prior approval or consent of the FCC under
applicable law (including FCC rules and regulations).

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 



--------------------------------------------------------------------------------

S-1

 

IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

ENTRAVISION COMMUNICATIONS CORPORATION, as Pledgor

 

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

ARIZONA RADIO, INC. , as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

ASPEN FM, INC. , as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

CHANNEL FIFTY SEVEN, INC. , as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

DIAMOND RADIO, INC. , as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

ENTRAVISION COMMUNICATIONS COMPANY, L.L.C. , as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

S-2

 

ENTRAVISION HOLDINGS, LLC, as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

ENTRAVISION SAN DIEGO, INC. , as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

ENTRAVISION-TEXAS G.P., LLC, as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

ENTRAVISION-TEXAS L.P., INC. , as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

ENTRAVISION-TEXAS LIMITED PARTNERSHIP, as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

EVC COCINA HOLDINGS, LLC, as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

--------------------------------------------------------------------------------

S-3

LATIN COMMUNICATIONS GROUP INC. , as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

LOS CEREZOS TELEVISION COMPANY, as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

LOTUS/ENTRAVISION REPS LLC, as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

PULPO MEDIA, INC. , as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

THE COMMUNITY BROADCASTING COMPANY OF SAN DIEGO, INCORPORATED, as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

TODOBEBE, LLC, as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

--------------------------------------------------------------------------------

S-4

VISTA TELEVISION, INC. , as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

Z-SPANISH MEDIA CORPORATION, as Pledgor

By: /s/ Christopher T. Young

Name: Christopher T. Young

Title: Executive Vice President, Chief Financial Officer and Treasurer


 

--------------------------------------------------------------------------------

S-5

BANK OF AMERICA, N.A.,
as Administrative Agent

 

By: /s/ Brenda Schriner



Name: Brenda Schriner

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement;” capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of November 30, 2017, made by Entravision Communications
Corporation, a Delaware corporation (the “Borrower”), the Guarantors party
thereto and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”),
(ii) agrees promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under the Security Agreement, (iii) agrees
that it will comply with instructions of the Administrative Agent with respect
to the applicable Securities Collateral (including all Equity Interests of the
undersigned) without further consent by the applicable Pledgor, (iv) agrees to
notify the Administrative Agent upon obtaining knowledge of any interest in
favor of any person in the applicable Securities Collateral that is adverse to
the interest of the Administrative Agent therein and (v) waives any right or
requirement at any time hereafter to receive a copy of the Security Agreement in
connection with the registration of any Securities Collateral thereunder in the
name of the Administrative Agent or its nominee or the exercise of voting rights
by the Administrative Agent or its nominee.

[                                                          ]

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

 

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [                    ], is
delivered pursuant to Section 5.1 of the Security Agreement (as amended,
restated amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of November 30, 2017, made by Entravision Communications
Corporation, a Delaware corporation (the “Borrower”), the Guarantors party
thereto and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”).  The
undersigned hereby agrees that this Securities Pledge Amendment may be attached
to the Security Agreement and that the Pledged Securities and/or Intercompany
Notes listed on this Securities Pledge Amendment shall be deemed to be and shall
become part of the Collateral and shall secure all Secured Obligations.

PLEDGED SECURITIES

ISSUER

CLASS
OF STOCK
OR INTERESTS

PAR
VALUE

CERTIFICATE
NO(S).

NUMBER OF SHARES
OR
INTERESTS

PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY INTERESTS OF ISSUER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






--------------------------------------------------------------------------------

-2-

 

INTERCOMPANY NOTES


ISSUER

PRINCIPAL
AMOUNT

DATE OF
ISSUANCE

INTEREST
RATE

MATURITY
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[                                                                        ],

 

 

as Pledgor

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

 

EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]






Ladies and Gentlemen:

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
November 30, 2017 made by Entravision Communications Corporation, a Delaware
corporation (the “Borrower”), the Guarantors party thereto and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity and together with any successors
in such capacity, the “Administrative Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                         ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement.  The New Pledgor hereby agrees to be
bound as a Guarantor and as a Pledgor party to the Security Agreement by all of
the terms, covenants and conditions set forth in the Security Agreement to the
same extent that it would have been bound if it had been a signatory to the
Security Agreement on the date of the Security Agreement.  Without limiting the
generality of the foregoing, the New Pledgor hereby grants and pledges to the
Administrative Agent, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral and expressly assumes
all obligations and liabilities of a Guarantor and Pledgor thereunder.  The New
Pledgor hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Pledgors contained in the Security
Agreement and Article V of the Credit Agreement.

 

--------------------------------------------------------------------------------

-2-

Annexed hereto are supplements to each of the schedules to the Security
Agreement with respect to the New Pledgor.  Such supplements shall be deemed to
be part of the Security Agreement or the Credit Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




 

--------------------------------------------------------------------------------

-3-

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

[NEW PLEDGOR]

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[Schedules to be attached]

 

 

--------------------------------------------------------------------------------



EXHIBIT 4

[Form of]

Copyright Security Agreement

Copyright Security Agreement, dated as of [                    ], by [________]
and [________] (individually, a “Pledgor”, and, collectively, the “Pledgors”),
in favor of BANK OF AMERICA, N.A., in its capacity as Administrative Agent
pursuant to the Credit Agreement (in such capacity, the “Administrative Agent”).

W i t n e s s e t h:

Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent pursuant to which the Pledgors are required to execute and deliver this
Copyright Security Agreement;

Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.  Grant of Security Interest in Copyright Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such Pledgor
(the “Copyright Collateral”):

(a)  Copyrights and exclusive Copyright licenses of such Pledgor, including
those listed on Schedule I attached hereto; and

(b)  all Proceeds of any and all of the foregoing (other than Excluded
Collateral).

SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Copyright Security
Agreement is deemed to



--------------------------------------------------------------------------------

-2-

 

conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Administrative Agent shall otherwise determine.

SECTION 4.  Termination.  Upon termination of the Commitments, payment in full
of all Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and termination of the
Security Agreement, the Administrative Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Copyrights under this Copyright Security Agreement.

SECTION 5.  Counterparts.  This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

SECTION 6.  Governing Law.  This Copyright Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Copyright Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

[signature page follows]






--------------------------------------------------------------------------------

-3-

 

In Witness Whereof, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

Very truly yours,

[PLEDGORS]

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 






--------------------------------------------------------------------------------

-4-

 

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

owner

registration
number


title

 

 

 

 

Copyright Applications:

owner


title

 

 

Exclusive Copyright Licenses:

 



--------------------------------------------------------------------------------



EXHIBIT 5

[Form of]

Patent Security Agreement

Patent Security Agreement, dated as of [                    ], by [________] and
[_________] (individually, a “Pledgor”, and, collectively, the “Pledgors”), in
favor of BANK OF AMERICA, N.A., in its capacity as Administrative Agent pursuant
to the Credit Agreement (in such capacity, the “Administrative Agent”).

W i t n e s s e t h:

Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent pursuant to which the Pledgors are required to execute and deliver this
Patent Security Agreement;

Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.  Grant of Security Interest in Patent Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such Pledgor
(the “Patent Collateral”):

(a)  Patents of such Pledgor, including those listed on Schedule I attached
hereto; and

(b)  all Proceeds of any and all of the foregoing (other than Excluded
Collateral).

SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Administrative Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement,



--------------------------------------------------------------------------------

-2-

 

the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 4.  Termination.  Upon termination of the Commitments, payment in full
of all Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and termination of the
Security Agreement, the Administrative Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Patents under this Patent Security Agreement.

SECTION 5.  Counterparts.  This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6.  Governing Law.  This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]






--------------------------------------------------------------------------------

-3-

 

In Witness Whereof, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

Very truly yours,

[PLEDGORS]

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 






--------------------------------------------------------------------------------

-4-

 

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

owner

registration
number


name

 

 

 

 

Patent Applications:

owner

application
number


name

 

 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT 6

[Form of]

Trademark Security Agreement

Trademark Security Agreement, dated as of [                    ], by [________]
and [________] (individually, a “Pledgor”, and, collectively, the “Pledgors”),
in favor of BANK OF AMERICA, N.A., in its capacity as Administrative Agent
pursuant to the Credit Agreement (in such capacity, the “Administrative Agent”).

W i t n e s s e t h:

Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent pursuant to which the Pledgors are required to execute and deliver this
Trademark Security Agreement;

Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.  Grant of Security Interest in Trademark Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such Pledgor
(the “Trademark Collateral”):

(a)  Trademarks of such Pledgor, including those listed on Schedule I attached
hereto;

(b)  all goodwill associated with such Trademarks; and

(c)  all Proceeds of any and all of the foregoing (other than Excluded
Collateral).

SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge



--------------------------------------------------------------------------------

-2-

 

and affirm that the rights and remedies of the Administrative Agent with respect
to the security interest in the Trademarks made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Trademark Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control unless the Administrative Agent shall otherwise determine.

SECTION 4.  Termination.  Upon termination of the Commitments, payment in full
of all Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and termination of the
Security Agreement, the Administrative Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Trademarks under this Trademark Security Agreement.

SECTION 5.  Counterparts.  This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 6.  Governing Law.  This Trademark Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Trademark Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

[signature page follows]






--------------------------------------------------------------------------------

-3-

 

In Witness Whereof, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

Very truly yours,

[PLEDGORS]

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 






--------------------------------------------------------------------------------

-4-

 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

owner

registration
number


TRADEMARK

 

 

 

 

Trademark Applications:

 

owner

application
number


trademark

 

 

 

 

